THEATITORNEY             GENERAL
                       OF-TEXAS




Hori.M-i 0. Flowers
Secretary of State
Austin, Texas
Dear Sir:             ODinion  No. O-2017
                      Ri:   1s"proposed charter of "United hmer-
                            lcan Club of Bexai-County, Texas,"
                            an sducatltinalundertaking within
                            the purview of subdivision 2, Article
                            1302, Revised Civil Statutes of Texas,
                            19251
       This will acknowledge receipt of your letter of February
27, 3.940,in which you seek the opinion of this department on
the question of whether or not the purpose cliliuse
                                                  contained fin
th6 charter a#plicatltinof the "United American Club of Bexar
County, Texas comes within the purview.of an educational under-
taking as ContemplateKby subdivision 2, Article  1302, Revised
Civil Statutes of Texas, 1925.
       The purpose clause under consideration is:
       "ThLs association Is formed for the purpose
    df supporting an educational program, designed'
    to break down racial prejudice betweeilnatlotis;
    perpetuate good fellowship and Americanism, aid-
    ing one another In the'procurement of work and
    striving for the general imijrovementof social
    conditions in the City of San Antonio and Bexar
    County, Texas."
       We think there can be no doubtbut that our opinion
Nos; 0-1028~,approved July 22, 1939;0-1032, approved July 22,
1939, and o-1171, approved August 19, 1939, the originals of
which aI'ein your files, are determinative of the question
here submitted.
       For e&h of the reasons contained in the above mentlon-
6d opinions we mst necessarily hold that the purpose clause
presented in the Instant application is not educational'~within
the purview and Intent of Section 2, Article 1302, Revised
Civil Statutes of Texas, 1925.
Ron. M. 0. Flowers, page 2         O-2017


                              Yours very truly
                             ATTORNEY GENmL    OF TEXAS

                              By s/Lloyd Armstrong
                                   Lloyd Armstrong
                                   Assistant

U:AW:wc

APPROVEI MhR 9, 1940
s/Gerald C. Mann
ATTORNEYGENERAL OF TEXAS
Approved Opinion Committee By s/EWE3Chairman